 Case 1:17-cr-00154-TSE Document 270 Filed 05/24/19 Page 1 of 4 PageID# 3903




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                   )
UNITED STATES OF AMERICA                           )
                                                   )    CRIMINAL NO. 1:17-CR-00154 (TSE)
               v.                                  )
                                                   )
KEVIN PATRICK MALLORY                              )
                                                   )
               Defendant
                                                   )


  MEMORANDUM OF AUTHORITY REGARDING CONDITIONS OF DETENTION

       At the May 17, 2019 sentencing hearing in this matter, counsel for the Defendant moved

for the Court to lift the prohibition on Mr. Mallory using Mandarin Chinese to speak with his wife,

whose first language is Mandarin, while he is detained. The Court instructed the defense to present

authority on the request by May 24, 2019.

       The prohibition on Mr. Mallory’s use of Mandarin to speak with his wife is unreasonable.

That is particularly true now that he has been sentenced and is being sent to the Bureau of Prisons

to serve the remainder of his term of incarceration. He has been subject to the language restriction

for the nearly two years that he has been in custody awaiting trial and sentencing, and during that

time he and his wife have been prohibited from communicating in the only language in which she

is fluent (she speaks English, but is unable to express herself as clearly in English as in her native

language). Moreover, Mr. Mallory left the intelligence community nearly a decade ago, and there

has been no suggestion either that he possesses any contemporary information or that his wife had

any involvement in the offense conduct. Nor would she have any motivation to engage in such

conduct now – particularly in light of the 20 year sentence already imposed on Mr. Mallory. And

finally, even with the restrictions lifted, the Mallorys’ conversations would nonetheless be
 Case 1:17-cr-00154-TSE Document 270 Filed 05/24/19 Page 2 of 4 PageID# 3904




recorded and subject to review by the government – which would expose both Mr. Mallory and

his wife to substantial consequences were he to discuss any classified information he still knows.

       Accordingly, any risk presented by permitting Mr. Mallory and his wife to communicate

in Mandarin while incarcerated is de minimis, and the language restriction should be lifted.

Convicted prisoners retain “the right to communicate with others beyond the prison walls.” Heyer

v. United States Bureau of Prisons, 849 F.3d 202, 213 (4th Cir. 2017). That right includes the

right to “communicate effectively” through the available means of communication. Id. at 214.

For Mr. Mallory, communicating effectively with his wife means being able to communicate with

her in her first language, Mandarin. It is true that Mr. Mallory’s right to communicate with his

wife while detained is not unlimited, and is “subject to rational limitations in the face of legitimate

security interests of the penal institution.” Strandberg v. City of Helena, 791 F.2d 744, 747 (9th

Cir.1986). For the reasons set forth above, however, the limitation on Mr. Mallory’s use of

Mandarin to speak with his wife is not rational.

       While issues relating to conditions of confinement often arise in civil litigation following

a criminal case, Mr. Mallory’s request is properly before the Court. It is true that under the Prison

Litigation Reform Act, “[n]o action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison or any other

correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

A. § 1997e(a). This request, however, is not such an action. United States v. Hashmi, 621 F. Supp.

2d 76, 84 (S.D.N.Y. 2008) (court had jurisdiction to hear defendant’s challenge to constitutionality

of special administrative measures imposing conditions on his detention because motion made as

part of underlying criminal and not a separate action); but see United States v. Ali, 396 F. Supp.

2d 703, 705 (E.D. Va. 2005) (GBL) (denying motion challenging special administrative measures

because defendant had not exhausted administrative remedies).

                                                   2
 Case 1:17-cr-00154-TSE Document 270 Filed 05/24/19 Page 3 of 4 PageID# 3905




       Because the prohibition on Mr. Mallory’s communication with his wife is not justified by

a rational government interest and infringes on his right to effectively communicate with his wife,

this Court should order that the prohibition be lifted.


                                               Respectfully submitted,
                                               Kevin Patrick Mallory


                                               By Counsel,


                                               Geremy C. Kamens
                                               Federal Public Defender



                                                       /s/
                                               Geremy C. Kamens
                                               Va. Bar No. 41596
                                               Todd M. Richman
                                               Va. Bar. No. 41834
                                               Counsel for Mr. Mallory
                                               Office of the Federal Public Defender
                                               1650 King Street, Suite 500
                                               Alexandria, VA 22314
                                               Telephone: 703-600-0848
                                               Facsimile: 703-600-0880
                                               Geremy_Kamens@fd.org




                                                  3
 Case 1:17-cr-00154-TSE Document 270 Filed 05/24/19 Page 4 of 4 PageID# 3906




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send a notification of such filing to the following:


               Jennifer Gellie, Esq.
               Colleen E. Garcia, Esq.
               John Gibbs, Esq.
               Assistant United States Attorneys
               United States Attorney’s Office
               2100 Jamieson Avenue
               Alexandria, Virginia 22314




                                                      /s/
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Counsel for Mr. Mallory
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, VA 22314
                                              Telephone: 703-600-0845
                                              Facsimile: 703-600-0880
                                              Todd_Richman@fd.org




                                                 4
